Citation Nr: 1519813	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-36 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) with depression in excess of 50 percent for the period prior to December 20, 2013 and in excess of 70 percent therefrom. 

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from December 1980 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a July 2009 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO continued a 50 percent evaluation assigned to the service-connected PTSD with depression.  The Veteran appealed the 50 percent rating to the Board. 

This appeal also stems, in part, from a February 2011 rating decision, issued by the above RO.  By that rating action, the RO, in part, denied entitlement to TDIU.  The Veteran appealed this rating action to the Board. 

In an October 2014 supplemental statement of the case (SSOC), the RO assigned a 70 percent disability rating to the service-connected PTSD, effective December 20, 2013--the date of a VA examination report reflecting an increase in severity of this disability.  (See October 2014 SSOC).  Because the increase to 70 percent for the Veteran's PTSD  does not represent the maximum rating available for this disability, the Veteran's increased rating claim remains in appellate status, and is characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

Regarding the Veteran's claim of entitlement to TDIU, the Board notes that the Veteran's representative indicated on VA Form 21-0820, Report of Contact, dated in November 2014, that he had advised the Veteran to withdraw her TDIU claim because it lacked legal merit.  The Veteran's representative maintained that the Veteran had agreed to withdraw her TDIU claim and was to state the same on VA Form 21-4138, Statement in Support of Claim.  The Veteran's representative maintained that he would file a new TDIU claim on her behalf.  To date, the record does not contain any written statement, VA Form 21-4138 or otherwise, reflecting the Veteran's intent to withdraw her TDIU claim.  Conversely, the record contains duplicates of the Veteran's initial TDIU claim, VA Form 9, Substantive Appeal, and written statements from the Veteran and her representative, wherein they each addressed her TDIU claim.  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In view of the foregoing, the Veteran's TDIU claim is still considered viable and pending and the Board will proceed with appellate consideration of the claim.  

The issue of entitlement to an effective date earlier than December 20, 2013 for the assignment of a 70 percent disability rating for PTSD has been raised by the record in an October 2014 statement to VA (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in October 2014) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims.  Specifically, the AOJ should obtain outstanding private treatment records and schedule the Veteran for VA examination in conjunction with the claims.  The Board will discuss each reason for remand separately below.

i) Private Medical Records

On VA Form 21-4142, Authorization and Consent to Release Information to Department of Veterans Affairs (VA), dated and signed by the Veteran in March 2014, she reported that she had continued to seek current treatment for her PTSD with depression from K. S., Licensed Social Worker (LSW) of Six Community Behavioral Health.  The Board notes that treatment reports from K. S., LSW dated prior to March 2014 are of record, while more recent reports are absent.  As the outstanding treatment records might contain evidence as to the severity of the Veteran's PTSD with depression and its effect on her ability to maintain substantially gainful employment, they should be secured on remand.  38 C.F.R. § 3.159(c)(1)(2014). 

ii) VA examination

a. PTSD with Depression

The Veteran was afforded VA examinations with regard to her PTSD in July 2009 and December 2013.  (See VA examination reports, dated in July 2009 and December 2013).  The record also contains VA and private psychiatric treatment reports, dated from 2008 to 2010, which provide conflicting findings regarding the severity of her PTSD that necessitate further examination.  For example, treatment reports, dated from March to October 2011, prepared by Ohio Psychiatric Associates, reflect that the Veteran had two (2) previous suicide attempts.  These reports disclose that her PTSD was manifested by a dysphoric mood, flattened and congruent affect, intact memory, depression, anxiety, and panic attacks.  The Veteran was diagnosed as having maior depressive disorder and generalized anxiety disorder.  She was assigned a Global Assessment Functioning (GAF) score of 50, which is indicative of moderate (italics added for emphasis) social and occupational impairment.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

The Board is cognizant that a GAF score is not determinative by itself.  (See treatment reports, dated from July to October 2011, prepared by Ohio Psychiatric Associates).  At the close of a July 2009 VA examination, the examining physician opined that the Veteran's PTSD had a moderate effect on her psychosocial functioning.  The VA examiner also assigned the Veteran a GAF score of 50.  However, the VA examiner then opined that her PTSD "[r]eflects on her as she is not able to work, and also on her intimate relationships."  In this regard, the VA examiner indicated that she had been married five (5) times and did not have any children.  Thus, the VA examiner's assignment of a GAF score of 50, which is indicative of moderate impairment, conflicts with his subsequent statement that her PTSD, in essence, caused total occupational impairment.  The VA examiner's latter statement is also in conflict with other evidence of record, namely a March 2010 Social Security Administration (SSA) decision, reflecting that the Veteran was awarded SSA disability benefits based on primary and secondary disorders of fibromyalgia and obesity, respectively.  In addition, VA treatment reports, dated in August 2009 and March 2010, contain GAF scores of 65 and 70, respectively.  These scores are indicative of mild symptoms.  Id.  (See VA treatment reports, dated from August 2009 to March 2010, received and uploaded to the Veteran's Veterans Benefits Management System electronic file on June 27, 2010).  Conversely, a July 2010 report, prepared by a Metropolitan (Met) Life Insurance physician reflects that Veteran was unable to work due to low back pain and severe depression.  (See private treatment reports, labeled as "Third Party Correspondence," received by VA on August 30, 2010).  

Finally, a December 2013 VA examination report contains conflicting findings as to the severity of the Veteran's PTSD with depression.  For example, the VA examiner determined that the Veteran's PTSD with depression had caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care and conversation--criteria that are commensurate with a 30 percent rating under the current schedular criteria.  38 C.F.R. § 4.130 (2014).  Yet, this same examination report reflects that the Veteran's PTSD was positive for chronic sleep impairment, near-continuous depressed mood, anxiety, mild (italics added for emphasis) memory loss, weekly or less panic attacks, difficulty in establishing and maintaining effective work and social relationships and an inability to establish and maintain effective relationships--criteria that are commensurate with a 70 percent disability rating.  Id.  

Thus, in view of the discrepancies between and within the above-cited private and VA treatment and examination reports, the Board finds that a new VA psychiatric examination is warranted to determine the current severity of the Veteran's service-connected PTSD with depression.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); VAOPGCPREC 11-95 (1995).

b. TDIU

Upon review of the record, the Board also finds that a medical opinion is needed to help decide the Veteran's TDIU claim.  Thus, the VA mental disorders examiner should be asked to comment on functional impairment caused solely by the service-connected PTSD with depression without consideration of the Veteran's age or any non-service-connected disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2014).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as her documented history and assertions, to include employment history and education, and medical evidence associated with the record. 38 U.S.C.A. § 5103A. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an authorization form for the release of medical records from Six Community Behavioral Health for treatment of her PTSD with depression from March 2014 and instruct her to complete and return the authorization.  If the Veteran fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA. 

2.  Mental disorders examination-After any additional evidence has been obtain pursuant to directive (1) and associated with the Veteran's electronic record, schedule the Veteran for an appropriate VA mental disorders examination to identify the extent and severity of all manifestations of her service-connected PTSD with depression.   The electronic record, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

The examination report should include a full psychiatric diagnostic assessment according to the DSM-V criteria, including a GAF score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should specifically comment on the impact and functional effects of the Veteran's PTSD with depression upon her social and industrial activities, including her daily activities and employability.  The examiner must not consider or mention the Veteran's age or nonservice-connected disabilities.

To the extent possible, the examiner should attempt to reconcile the conflicting findings and inconsistencies in the medical evidence relative to the severity of the service-connected PTSD with depression.

Well-reasoned opinions must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinions, and a complete rationale should be given for all opinions and conclusions expressed.

3.  Then readjudicate the appeal. If the benefits sought on appeal are not granted in full, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 


